PCIJ_AB_64_MinoritySchoolsAlbania_LNC_NA_1935-04-06_ANX_01_NA_NA_FR.txt. 33

ANNEXE

I. — DOCUMENTS JOINTS EN ANNEXE A LA REQUÊTE POUR AVIS.

I.

2.

3-

Extrait des procés-verbaux de la 84me Session du Conseil (6me séance,
18 janv. 1935).

Rapport du représentant de l'Espagne au Conseil (adopté le 18 janv.
1935).

Extrait des procès-verbaux de la 14me Session du Conseil (rrme séance,
2 oct. 1921).

4-5. Rapport du représentant britannique au Conseil (2 oct. 1921), et Décla-

6.

7.
8.

ration albanaise faite devant le Conseil (2 oct. 1921).

Extrait des procès-verbaux de la 84me Session du Conseil (3me séance,
14 janv. 1935). :

Rapport du représentant de l'Espagne au Conseil (adopté le 14 janv.
1935).

Lettre des représentants du Royaume-Uni, du Mexique et du Portugal au
Secrétaire général (21 nov. 1934).

. Extrait des procès-verbaux de la 18me Session du Conseil (2me séance,

- 12 janv. 1922).

33

. Mémorandum du Secrétaire général (communiqué au Conseil le 12 mai

1922).

. Rapport du ministre des Affaires étrangéres d’Albanie au Conseil (7 juillet

1922).

. Extrait des procès-verbaux de la 21me Session du Conseil (3me séance,

1eT sept. 1922).

. Rapport du représentant du Brésil au Conseil (adopté le ref sept. 1922).

#
. Extrait des procès-verbaux de la 25me Session du Conseil (12me séance,

7 juillet 1923).

. Mémorandum du Secrétaire général (communiqué au Conseil le 7 juillet

1923).

. Loi albanaise relative au statut légal des communautés religieuses (5 juin

1923).

. Extrait des procès-verbaux de la 26me Session du Conseil (13me séance,

17 sept. 1923).

. Rapport du représentant du Brésil au Conseil (adopté le 17 sept. 1923).

. Mémoire préparé par le Secrétariat (communiqué au Conseil le 14 mal

1924).

. Loi albanaise sur les communautés religieuses (9 janv. 1930).
. Lettre du ministre des Affaires étrangères d’Albanie au Secrétaire général

(3 nov. 1934).

. Idem (21 déc. 1934).

Annexes au n° 22:

1. Villages grécophones, ayant des écoles primaires au complet, avec
le grec comme langue exclusive d’enseignement.

2. Villages grécophones ne possédant pas d'écoles.

3. Instituteurs chargés uniquement de l’enseignement des matières en
langue grecque.

4. Tableau comparatif (élèves albanais et grécophones).

5. Tableau comparatif (élèves grécophones en Albanie et élèves en
Grèce).
34

23.

IT.

Duh w

A/B 64. — ECOLES MINORITAIRES EN ALBANIE

6. Circulaire du ministère de l’Instruction publique d’Albanie (8 nov.
1934).
7. Idem (14 nov. 1930).
Observations du Gouvernement albanais (23 déc. 1934).

Annexes au n° 23:

1. Tableau comparatif (écoles grécophones privées et d’État).

2. Villages figurant dans la liste des pétitionnaires mais ayant moins
de 250 habitants.

3. Livres en usage pour l’enseignement de la langue grecque.

4. Tableau comparatif (écoles albanaises et grécophones et leurs
dépenses).

5. Villages de moins de 100 habitants ayant une école grecque.

— DocuMENTS DONT IL EST FAIT MENTION DANS LE MÉMOIRE DU GOU-
VERNEMENT ALBANAIS OU DANS LE MÉMOIRE DU GOUVERNEMENT HELLE-
NIQUE ET RÉUNIS PAR LES SOINS DU GREFFE.

. Déclaration albanaise faite devant le Conseil le 2 octobre 1921.
. «Privilèges du Patriarcat cecuménique. » Textes reproduits dans: Les

Privilèges du Patriarcat ecuménique (communauté grecque orthodoxe) dans
l'Empire ottoman, thèse pour le doctorat par Const. G. Papadopoulous.
(Paris, 1924).

. Lettre de M. Clemenceau à M. Paderewski (24 juin 1919).

. Traité de Londres (17/30 mai 1913).

. Protocole de Florence (17 déc. 1913).

. Note des grandes Puissances au Gouvernement hellénique (31 janv./

13 févr. 1914).

7. Note du Gouvernement hellénique en réponse à la note précédente

II.

12.

13.

17.

34

(8/21 févr. 1914).

. Note des grandes Puissances en réponse à la note précédente (11/24 avril

1914).

. Accord entre l’Albanie et la Commission internationale de contrôle (« Accord

de Corfou »; 17 mai 1914).

. Accord entre les représentants albanais et les représentants du Gouver-

nement hellénique (« Accord de Kapishtiça »; 15 mai 1914).

[I] « Protection des Minorités de langue, de race et de religion par la
Société des Nations. Recueil des stipulations contenues dans les diffé-
rents instruments internationaux actuellement en vigueur » (Genève, 1927).
[IT] « Protection des Minorités de langue, de race et de religion par la
Société des Nations. Résolutions et extraits des procès-verbaux du Conseil,
résolutions et rapports adoptés par l’Assemblée, relatifs à la procédure à
suivre dans les questions de protection des minorités » (2me éd., Genève,
1931).

Constitution albanaise de 1925, dans: Jahrbuch des ôfjentlichen Rechts,
Band XIV, 1926 (pp. 487-494), et: Les Constitutions modernes, etc., par
Dareste (4me éd., vol. I, pp. 39-47).

. Conférence pour la codification du droit international, tenue à La Haye

en 1930. (Textes adoptés en première lecture par la troisième Commis-
sion et revisés par le Comité de rédaction.)

- Affaire du Montijo. Décision de l'arbitre (26 juillet 1875). (La Fontaine,

La Pasicrisie internationale, p. 217.)

. Décisions du 19 octobre 1928 de la Commission mixte franco-mexicaine

présidée par le professeur Verzijl, dans: La réparation des dommages
causés aux étrangers par des mouvements révolutionnaives. Jurisprudence
de la Commission franco-mexicaine des véclamations, 1924-1932 (Paris,
A. Pedone, 1933).

Déclaration de M. Dendramis, représentant de la Grèce à la Sixième
Assemblée (1925) de la S. d. N., faite lors de la 4me séance de la sixième
Commission.
35 A/B 64. — ÉCOLES MINORITAIRES EN ALBANIE

18. Vœu adopté par la Première Assemblée de la S. d. N. (25me séance plé-
nière, 15 déc. 1920).
19. Convention germano-polonaise sur la Haute-Silésie (Genève, 15 mai 1922).

20. Télégramme (13 févr. 1921) et lettre (o févr. 1921) adressés par le prési-
dent du Conseil des Ministres d’Albanie au Secrétaire général de la
S. d. N. (doc. du Conseil U. 5, du 16 févr. 1921).

21. Lettre (17 mai 1921) et mémorandum adressés au Secrétaire général par
M. V. Dendramis, directeur du Secrétariat permanent hellénique auprès
de la S. d. N. (doc. de la S. d. N. C. 47. M. 23. 1927. J).

22. Note (21 juin 1921) adressée au Secrétaire général de la S. d. N. par le
président du Conseil et ministre des Affaires étrangères d’Albanie (doc.
de la S. d. N. C. 224. M. 163. 1921. I). :

III. — TEXTE DE LA DÉCLARATION DU 2 OCTOBRE IQ?21.

« Article premier. — Les stipulations contenues dans la présente déclara-
tion seront reconnues comme lois fondamentales en Albanie. Aucune loi, aucun
réglement ni aucune action officielle ne seront en contradiction ou en opposi-
tion avec ces stipulations, et aucune loi, aucun réglement ni aucune action
officielle ne prévaudront contre elles, ni maintenant ni à l’avenir.

Article 2. — Il sera accordé à tous les habitants de l’Albanie pleine et entière
protection de leur vie et de leur liberté, sans distinction de naissance, de nationa-
lité, de langage, de race ou de religion.

Tous les habitants de l’Albanie auront droit au libre exercice, tant public
que privé, de toute foi, religion ou croyance, dont la pratique né sera pas
incompatible avec l’ordre public et les bonnes mœurs. Ils auront le droit de
changer de religion.

Des mesures appropriées seront prises à l’égard des Musulmans pour régler,
conformément aux usages musulmans, les questions des droits de famille et
de statut personnel.

Article 3. — Toutes personnes nées en Albanie et qui ne sont pas nées ressor-
tissants d’un autre État seront considérées ipso facto comme ressortissants
albanais.

Les personnes qui étaient domiciliées en Albanie avant la guerre seront, si
elles en font la demande, autorisées, ainsi que leurs femmes et leurs enfants
de moins de dix-huit ans, à devenir citoyens albanais dans les deux ans qui
suivront la date de cette déclaration.

Les ressortissants albanais domiciliés à la date de la mise en vigueur du
Traité entre les Principales Puissances alliées et la Grèce, signé à Sèvres le
10 août 1920, sur les territoires transférés à la Grèce par des traités conclus
postérieurement au IT janvier 1913, seront reconnus comme devenant, de plein
droit et sans aucune formalité, ressortissants grecs. Toutefois, ils auront le droit
d'opter en faveur de la nationalité albanaise tel qu'il est prévu à l’article 3
dudit Traité de Sèvres, et aucune entrave ne sera apportée à l'exercice de ce
droit. Ce droit d'option doit être exercé pendant la période d’un an à dater
de l'entrée en vigueur dudit traité.

L’Albanie est prête à se conformer aux recommandations qui lui seront
faites par le Conseil de la Société des Nations, relativement à l’émigration
réciproque et volontaire des individus appartenant aux minorités ethniques.

Article 4. — Tous les ressortissants albanais seront égaux devant la loi et
jouiront des mêmes droits civils et politiques sans distinction de race, de lan-
gage ou de religion.

Un système électoral tenant compte des droits des minorités de race, de reli-
gion et de langage sera appliqué en Albanie.

La différence de religion, de croyance ou de confession ne devra nuire à
aucun ressortissant albanais, en ce qui concerne la jouissance des droits civils
et politiques, notamment pour l'admission aux emplois publics, fonctions et
honneurs, et pour l'exercice des différentes professions et industries.

35
36 A/B 64. — ÉCOLES MINORITAIRES EN ALBANIE

Il ne sera édicté aucune restriction au libre usage par tous les ressortissants
albanais d’une langue quelconque, soit dans les relations privées ou de com-
merce, soit en matière de religion, de presse ou de publications de toute nature,
soit dans les réunions publiques.

Nonobstant l'établissement par le Gouvernement albanais d’une langue offi-
cielle, des facilités appropriées seront données aux ressortissants albanais. de
langue autre que la langue officielle, pour l'usage de leur langue, soit orale-
ment, soit par écrit, devant les tribunaux.

Article 5. — Les ressortissants albanais appartenant a des minorités de race,
de religion ou de langue, jouiront du méme traitement et des mémes garan-
ties en droit et en fait que les autres ressortissants albanais. Ils auront notam-
ment un droit égal à maintenir, diriger et contrôler à leurs frais ou à créer à
l'avenir des institutions charitables, religieuses ou sociales, des écoles et autres
établissements d'éducation, avec le droit d’y faire librement usage de leur
propre langue et d’y exercer librement leur religion.

Le Gouvernement albanais, dans les six mois à dater de la présente décla-
ration, présentera au Conseil de la Société des Nations des renseignements
détaillés, concernant le statut légal des communautés religieuses, églises, cou-
vents, écoles, établissements et associations bénévoles des minorités de race,
de religion et de langue. Le Gouvernement albanais prendra en considération
toutes les recommandations qui lui seront faites par la Société des Nations à
ce sujet.

Article 6. — En matière d'enseignement public, le Gouvernement albanais
accordera, dans les villes et districts où réside une proportion considérable de
ressortissants albanais de langue autre que la langue officielle, des facilités
appropriées pour assurer que l'instruction dans les écoles primaires sera don-
née, dans leur propre langue, aux enfants de ces ressortissants albanais. Cette
stipulation n’empéchera pas le Gouvernement albanais de rendre obligatoire
l'enseignement de la langue albanaise dans lesdites écoles.

Dans les villes et districts où réside une proportion considérable de ressor-
tissants albanais appartenant à des minorités de race, de religion ou de langue,
ces minorités se verront assurer une part équitable dans le bénéfice et l’affec-
tation des sommes qui pourraient être attribuées sur les fonds publics par le
budget de l’État, les budgets municipaux ou autres, dans un but d'éducation,
de religion ou de charité.

Article 7. — Dans la mesure où les stipulations des articles précédents de
la présente déclaration affectent des personnes appartenant à des minorités
de race, de religion ou de langue, ces stipulations constituent des obligations
d'intérêt international et seront placées sous la garantie de la Société des Nations.
Elles ne pourront être modifiées sans l’assentiment de la majorité du Conseil
de la Société des Nations.

Tout Membre du Conseil de la Société des Nations aura le droit de signaler
à l'attention du Conseil toute infraction ou danger d'infraction à l’une quel-
conque de ces obligations, et le Conseil pourra procéder de telle façon et donner
telles instructions qui paraitront appropriées et efficaces dans la circonstance.

En cas de divergence d'opinions sur des questions de droit ou de fait concer-
nant ces articles, entre l’Albanie et l’une quelconque des Puissances, Membre
du Conseil de la Société des Nations, cette divergence sera considérée comme
un différend ayant un caractère international selon les termes de l’article 14
du Pacte de la Société des Nations. Tout différend de ce genre sera, si l’autre
Partie le demande, déféré à la Cour permanente de Justice internationale. La
décision de la Cour permanente sera sans appel et aura la même force et
valeur qu’une décision rendue en vertu de l’article 13 du Pacte.

(Signé) F. S. Nox. »

30
